OFFICE OF THE AITORNEY       GENERAL   OF TEXAS
                           AUSTIN



honorable George H. Shwpard
catptroller of public Accounte
A-tin, Texse

Dear sir:




          Your letter of Ootober
thl8 departusnt aa to the effect
HO. 423, 47th Lsglrlature, 1941
         ‘Sttm applloatioa fee
    with balanaes on
    31, 1949, 8l-ahe
     Srcm vhlch the i
                                               S the store

                                          t to a total OS ~4o,550.00
                                           8alarIe8, postage, tele-
                                           -m?r. PrbW@,     blndins,
                                         8, mntingent expenses and

                                   Store Tax Lov (Artials 11116, V.

                          n ahall be aoocBpanSed by a filI.ng
                        ents for each atore or mercantlls
                         ted or to be opemtsd for the pur-
                         e aoat of admlnietwtion of the
gmxwblo        Oeorge H. Sheppard, ?age 2


w8tion 4 requlre8 Slling fee8 for reaeval lppliaatlonr. Sectimn
g'provlder that the e-n808    of the Captroller in the admlnl8-
tntlon of the Act 8hall not exceed the anount reoeived by him
.8 applluation fee8 a8 herein provided,  and iurther pZWflde8 thatr
.~ll monier uolhdX4d by the CoBIptrollerof Publlo Ab3Wt8      wader
tb provision8 of thi8 Act 8ball be paid by him into th State
~~umu7 d8ily a8 reoelved; one fuurth of ma0 rhall be axwUted
to th elo o o unt
                of tha Anilable Soheol F undla dth o romalader rball
be eredlted to,the aacouat of the Wrieral Fmd.'
          The Chain bton Tax Law beoame lrfeotlve Janua~ 13,
19%.       mtht tit-9t0 -     p-8.& JOU 8trte that the total filiDg
f-8  FUOd.VOd 68OUDt8 t0 @2,221.92,  8d  tht  th. to-1  Pl@lUlt
lsp ea ded
         in the eaforaaent Of the Aat i8 $131,714.49, 80 that
there 18, 8t t&18 tkr, ab8lUlOe Of UU0e.d      filh(J fee8 to th0
uouat of ~100,507.43.
               On   &UboS~   13,   19%.   totl FWOiVed   48l Op%l¶%W   flXU   thi8
dspwtnukt  huldlng that the fillrtgreea provided top In Se&ion 2
Of tb &t St% not 8Ubjeat t0 alh8&tiOil UlidOFth@ POVf8iOR8 Of
8ootion 9.  We are advi8ed that you hme oomlstent Ey followed
8uah holding, and have deporited rush filing fee8 ln the Oenenl
YWd.
          A8 we underrtead your requert, you tirh cmr advioe a8 to
vhether the f%llng fees neeited under the rovi8lons of the chain
More Tax Law 8hould k allooated betveon tL Available sohool mu&d
aad the Oeneral IlevenueFund or vhether all of mob fee8 shouid be
depeslted to the oredit of the Oaneral Fend, md a8 to the meaning
to ba given to the phxmet   "together vfth balaaces an hand,. as
u8ed in the paragraphOS Benet Bill lo. 423, A.ots1911, 47th l&g-
i8latUre, above quoted.
          In the ea8e of Burt ~8. Cooper, 110 8. Y. (ld)                 896,the
eOWt di8OU88e8the tV0 different lOVie made by the -in                         StoN
'hx Law in this languager
            "It 18 8w8tire8 dlffloult t0 deterrrineVhether
       a       8tatUte
           give&l      rhould ba Ula88ed 8s a regulatory
       nea8ura or a8 a tex nee8ure. The prinoiple of dir-
       tin&iOII gewrCrlly recognired 18 that When, irCrra
       oon8ideration of the 8tatute a8 a vbole, the priury
       purpo8e of the fear provided thoreln I8 the rebi8&1g
     sono-ble   Qeorh3e xi. f5hqward,   nbg44 3


          of avenue, then 8ttchSeen ax-8 in faat oaaupatlon
          taxe8, and thl8 ZWgaFdl4388 Of the nBme w vhloh they




                "Applrlng this prinolple to the Pot in quertion,
          ve, experlentreno diffleulty ln reahing the oonol118loa
          that the 80-called liOe3b8efee8 leVied them&y an
          ;;z;lly    OoaupatiOn tUe8. s     acrtnaker tvo reparate
                    One i8 a levy of a fTI%ng ree.or 50 BOAt8 ror
          G5zi%om,     and a8 to?m8   levy it 18 provided tut  1k




          The other la 8 levy or a llaea8e fee ior e&eh 8tore
          fro8 Vhloh muah revenue Vm    be re8flred. %%ieaot ap-
                                        thm     %&able 8crhoo1fWid
          is                              eY$%teL   rtated for the
          exirtenoe 0r an eme2-genw  18 thpt  the rtate 18 bully
          in need of additional revenue." (Bpba8ls otw8)
                 St i8 a oazd¶.nalrule of 8tatl%tOrJwnrtruQtloa           that all
     part8 of a 8tatate mu8t be given effedt, lf lyo8uible. Seotlan 2
     of th8 Chain store Tax Lav deolare8 the purpo8i        of f&o tlllng fee
     to be lt0 dsfrq    the ao8t’ of admini8terfag     the Aat.     Su8h   fees
     rere not ngarded by the Legirleture a8 "revenue" to be pmduoed
     by the lot.    Seotlon 9, hoverer, provide8 that gellmarrie8* ool-
     leoted by the CQlptr&ier under the prOvi8iOn8 Of the Act 8h11               be
     apportioned between the Avallrble Sehoel Fund and the Oeneral Reve-
     nue Fund. The Ccmmlr8lon of Appealr,        however, in the oaae of Hurt
     18.  Cooper, 8upzu, in 8n opinion adcpted by the Supme             Court,by
     infecenbo, aom:prreG th8 pbmme "all money8" to meau all the ll-
     sea88  fees oolleoted under the provlrlonr of the Act. Thlm drprt-
     Ieat, ln an opinion by Rcmoreble Jane8 R. Reir, dated Janubr~ 13,
     ;;32,9"" addlW88Od    t0 YOU, phbOed   a 8ipihC     OO&l8tPUO&iOll   On SeC-’
            . We tElnk that rush a aonstmotloa        la aorreot. To hold
     othervise end ray that 8uch flllng fee8 are to be allocated to the
     Available Sahool pzrndand the General Revenue Bund, er provided
     for the other aollectlon8 in Seotion 9, mould render section             2 of
     the Act meaningleer. The provirion that        the expemes of adaini8-
     tmtlon of the Act shall not exaeed the mount of filing fee8




 a
I
                                                                               432


    s0wmble    O-wte    x.   shewd,      p-0    4

    e~lle~t~   straply provide8 a 1ipitPtion or wimtm   umt#    beyond
4   aoh   the Canptroller may not go in the enforament of the Aot.
    Cog&8eqwntly ve hold that    the filing fee8 uolleoted under Sea-
    ts-   2 and 4 Of the chain   atom Tu WV ab0 IhOt 8UbjeOt to al-
    l-tlon under the provisions of Section 9.
               Artlale 8, Seotion        6, of Our Coa8tltutlgn provlde8, in
    part, that:
               *Ro a0ney &all be dravn fror the Tree8ury but
          In pursuance of 8peolflo sppropriatl0+8 mbde by &vt
          nap 8hell any 8ppropriatlon of meaey,be mule foor0
          longer period t&m tvo year8. l l l
    B vfev of thir ComtitntioM1 proviriou, ther8 aodd be x&o %al-
    alI008on hand" in thi ordipe~ 8en8e of th,'vorda. He m          ooa-
    rinQed that the "balanoe8 0a hand," referred to in senete Bill so.
    &a, tit8 1941, 47th Legl8htun, Ieaa the dlfferanoe ktwen            the
    kul mount8 of flll8g 'hu oollected w the &mptroller, aad paid
    late the General Pund, and the total emmat        expended by the oarp-
    Weller fn the enforaement of the Aat,at Augtmt 31, 1941, 8nd
    AugWt ,31,  19%    re8peotlre4,     and thet  the dlfferencNbetveen   th8
    tOtbl WOWit   bf filfIl8    fOO8 80 eolleoted and the tOti Uo\rat 80
    expended, a8 Of ARgUet 31, 1941, VI8 a pri@rbted $'Oruse in &O
    enforauent of the Aot for the year 191 2, and that the di$femnoe
    bOtVOen the total reepective Paounts oolleoted es&expended a8 of
    A-t    31, 1942, v88 expropriatedfor u8b in the •ddd#t~tf~            of
    th8 Act durin@ the    fir081 ye8r 1943.

               'P-St*        tbatwhave         fully ba8vendpus   lnquiry,ve
    me